DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-3 and 6-8) in the reply filed on November 8, 2021 is acknowledged.  The traversal is on the grounds that the eight (8) different species identified share common features, but have differing structural features regarding the color filters, and that there is no serious search burden upon the examiner to search all species together.  This is not found persuasive because the examiner deems eight different species, with corresponding differing structural features to search for, to be a serious search burden, especially given that the applicant has not indicated that the differences are obvious variants.  With the eight species not being obvious variants of one another, there is indeed a search burden upon the examiner to search and assess all that has been claimed by the applicant.  
In addition, the applicant has included claim 2 in their election.  Claim 2 describes a color filter structural feature with height differences, which corresponds to figure 9A (see specification, paragraph 0088).  Applicant’s figure 9A corresponded to species 6 in the examiner’s restriction, and was not elected by the applicant.  Therefore, claim 2 is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references cited within the IDS document submitted on January 19, 2020 have been considered.

Drawings
The drawings are objected to because of a minor informality:  
In figure 3, change the top left “P2” to - - P1 - - .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0132506 A1, hereinafter referred to as ‘Cheng’).
As to claim 1, Cheng teaches an image sensor (see figures 1-6) which comprises:
a substrate (figure 3; structure includes numeral 200) including a pixel separation structure (120/140) defining a plurality of pixel regions (110), and a plurality of sub-pixel regions (e.g. 110b, 110b) for each pixel region of the plurality of pixel regions; 
a grid structure (figure 4; 160/170) disposed on the substrate and including first fence segments provided between the sub-pixel regions, and second fence segments provided between neighboring pixel regions, the grid structure defining a plurality of openings (O1, O2) corresponding respectively to the plurality of sub-pixel regions; and 
a plurality of color filters (figure 5; R,G,B) disposed in the openings defined by the grid structure, each of the color filters having a flat top surface, the flat top surface of each color filter being parallel to a bottom surface thereof (figure 5 clearly shows the color filters have a flat top and flat bottom, which are parallel to one another).  

claim 3, Cheng teaches grid structure (160/170) includes a protective layer (180) that covers a top surface thereof, and the flat top surfaces of the color filters are coplanar with the top surface of the protective layer (see figure 5).  
As to claim 8, Cheng teaches a micro-lens array (190A, 190B) disposed on the color filters (R,G,B), the micro-lens array including a planar segment (flat portion agent the top surface of color filters) disposed on the color filters and a plurality of micro-lenses (upper curved portion of lenses) on the planar segment that correspond to the sub-pixel regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Lee et al. (US 20160172412 A1, hereinafter referred to as ‘Lee’).
As to claim 6, Cheng teaches a planar dielectric layer (150) stacked between the substrate and the grid structure (see figure 4), and wherein the grid structure includes a light-shield pattern (160) disposed on the planar dielectric layer, and a low-refractive pattern (170) disposed on the light-shield pattern.

However, Lee teaches a similarly structured image sensor, wherein a fixed charged layer (105) is stacked between the substrate and a planar dielectric layer (i.e. an anti-reflection film layer, 120).  The anti-reflection film layer of Lee is a dielectric layer (see paragraph 0046).
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention, to modify the teachings of Cheng with a fixed charge layer as taught by Lee, so as to reduce leakage current in the image sensor device.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812